Citation Nr: 1518772	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal ulcer disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1970 to October 1971.  This matter is before the Board of Veterans' Appeals on appeal from a February 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) which continued a 10 percent rating for the Veteran's duodenal ulcer at.  An interim (August 2010) rating decision by the Atlanta, Georgia RO increased the rating to 20 percent, effective August 28, 2008 (i.e., prior to the date the claim for increase was received).  The case is now in the jurisdiction of the Atlanta, Georgia RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's duodenal ulcer is rated 20 percent from August 28, 2008, the date of his most recent VA examination for the disease in the record.  In his January 2010 notice of disagreement, and in a June 2009 VA treatment he appears to be indicating that the disability has increased in severity in the interim.  Given the length of the intervening period (almost 7 years ago), and the suggestion of worsening, a contemporaneous examination to assess the disability is necessary.

A review of the record found that the Veteran's timely-submitted (as noted in VA's electronic record) substantive appeal is not associated with the record.  As the VA Form 9 may contain pertinent information, it should be sought, and secured for the record.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an exhaustive search for the Veteran's substantive appeal (on VA Form 9).  That form should be associated with the Veteran's record.  If it is not located, the scope of the search should be noted in the record; and the Veteran should be so notified, and invited to submit a duplicate.

2. The AOJ should secure for association with the record updated (to the present) records of all VA treatment the Veteran has received for his duodenal ulcer (not already associated with the record).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised. 

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded a gastrointestinal diseases examination to assess the current severity of his duodenal ulcer.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  The examiner must be provided a copy of the applicable criteria for rating duodenal ulcer disease, and the findings should be sufficiently detailed to allow for application of all pertinent criteria.  Particularly noted should be whether there are associated anemia, weight loss, vomiting, hematemesis, or incapacitating episodes (and if so, their frequency and severity).

The examiner should explain the rationale for all opinions (and if the examination findings conflict with notations in treatment records reconcile the discrepancies).

3.  The AOJ should then review the record and readjudicate the claim.  If such remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

